—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered March 24, 1998, convicting him of attempted grand larceny in the third degree, criminal possession of stolen property in the third degree, criminal possession of stolen property in the fifth degree, criminal mischief in the third degree (two counts), unauthorized use of a vehicle in the third degree (two counts), reckless endangerment in the second degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*287The defendant’s Batson challenge (see, Batson v Kentucky, 476 US 79) was properly denied. In support of his Batson application, the defendant alleged that black women were challenged in a disproportionate number. However, the record does not support such a claim. Thus, the defendant failed to make a prima facie showing of discriminatory intent for the prosecutor’s exercise of her peremptory challenges, and the prosecutor was under no obligation to furnish race- and gender-neutral reasons for her actions (see, People v Childress, 81 NY2d 263; cf., People v Bolling, 79 NY2d 317; People v Phillips, 259 AD2d 565; People v Smith, 196 AD2d 559). Thompson, J. P., Sullivan, Krausman and Smith, JJ., concur.